Name: COMMISSION REGULATION (EC) No 2313/95 of 29 September 1995 fixing the amount by wich the import duties on rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  Africa
 Date Published: nan

 30 . 9 . 95 PEN Official Journal of the European Communities No L 233/67 COMMISSION REGULATION (EC) No 2313/95 of 29 September 1995 fixing the amount by which die import duties on rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1530/95 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the import duties calculated in accordance with Article 12 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as last amended by Regulation (EC) No 2123/95 the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during April, May and June 1995, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the import duties on rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2 OJ No L 148 , 30 . 6 . 1995, p. 5 . (3) OJ No L 146, 14. 6. 1977, p. 9 . (4) OJ No L 302, 31 . 10 . 1973, p. 1 . 5 OJ No L 212, 7. 9 . 1995, p. 8 . No L 233/68 EN Official Journal of the European Communities 30 . 9 . 95 ANNEX to the Commission Regulation of 29 September 1995 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts Co be deducted 1006 10 21 96,42 1006 10 23 95,96 1006 10 25 95,96 1006 10 27 95,96 1006 10 92 96,42 1006 10 94 95,96 1006 10 96 95,96 1006 10 98 95,96 1006 20 11 120,53 1006 20 13 119,96 1006 20 15 119,96 1006 20 17 119,96 1006 20 92 120,53 1006 20 94 119,96 1006 20 96 1 19,96 1006 20 98 119,96 1006 30 21 152,81 1006 30 23 174,93 1006 30 25 174,93 1006 30 27 174,93 1006 30 42 152,81 1006 30 44 174,93 1006 30 46 174,93 1006 30 48 174,93 1006 30 61 162,75 1006 30 63 187,53 1006 30 65 187,53 1006 30 67 187,53 1006 30 92 162,75 1006 30 94 187,53 1006 30 96 187,53 1006 30 98 187,53 1006 40 00 34,92